PER CURIAM.
The bankrupt applied to be finally discharged, no objection being interposed by creditors. The court, upon inspecting the record of the bankrupt’s examination by the assignee, discovered that since the passage of the act the bankrupt had lost a large sum of money at gambling. The discharge was refused, the court holding that it was its duty to examine the record before granting a discharge, and if it appeared that the bankrupt was not entitled thereto, to refuse it, although creditors interposed no objection.